PEE CUEIAM.
This is an appeal from a judgment of the Circuit Court for Marion County awarding to the defendant *399William G-. Stacey compensation for Ms services as receiver in a smt for the dissolution of a partnersMp, brought by the plaintiffs against the defendant, Charles E. Thomson. The plaintiffs filed objections to the receiver’s final account on the ground that the fee requested by the receiver was unreasonable under the circumstances. The matter was duly heard in the trial court and the compensation requested by the receiver was approved. We have carefully examined the record and having in mind the nature of the duties assigned to the receiver, the period of time during which Ms services were rendered, the difficulties under which he labored, and the result wMch was accomplished, we are of the opimon that the allowance of the compensation in tMs case did not constitute an abuse of discretion on the part of the trial judge. Mursener v. Forte, 186 Or 253, 205 P2d 568 (1949); Weber v. Empire Holding Corp., 149 Or 503, 41 P2d 1084 (1935); First National Bank v. Oregon Paper Co., 42 Or 398, 71 P 144 (1903).
The judgment is affirmed.